Citation Nr: 1045994	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  07-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The 
Board previously remanded this case in June 2009 to obtain 
additional records.  The case has since returned to the Board for 
appellate review.

In June 2009, the Board remanded the Veteran's claim in order to 
obtain additional treatment records from John Cochran VA Medical 
Center (VAMC) and Farmington Correctional Center.  With regard to 
the John Cochran VAMC records, a September 2009 statement from 
the Appeals Management Center (AMC) reported that there were no 
records found for the Veteran in the timeframe of August 1972 to 
August 1973.  The Board notes that the Farmington Correctional 
Center records were obtained in March 2010 and associated with 
the file.  Although the records begin in December 2003, the Board 
notes there is no reference to additional records being 
available.  Therefore, the Board finds that its remand directives 
have been substantially complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.	The Veteran's current diagnosis of hepatitis C is not shown to 
be due to a disease or injury incurred in service or to any 
incident of his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claim now before 
the Board, the RO sent the Veteran a letter in May 2006, prior to 
the initial adjudication of his claim in July 2006, which met the 
notice requirements for a claim for service connection.  

Finally, the duty to assist the appellant also has been satisfied 
in this case.  Service treatment records and post-service private 
and VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the appellant's 
claims.  While the Veteran claims that he was treated for 
hepatitis at the John Cochran VAMC, as discussed above, attempts 
to locate these records have proven unsuccessful.  The Veteran 
has not informed VA of any other VA medical records which may be 
helpful in the adjudication of his claims.  VA is not on notice 
of any evidence needed to decide the claim which has not been 
obtained.  

The Board acknowledges that the Veteran has not had a VA 
examination for his current claim seeking service connection for 
hepatitis C.  A VA examination must be provided when (1) there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence establishing 
that an event, injury or disease occurred in service; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
there is insufficient competent medical evidence on file for VA 
to make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79, 86 (2006); 38 C.F.R. § 3.159(c)(4); see also 
38 U.S.C.A. § 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 
1277 (Fed. Cir. 2010) (noting that the three subsections of the 
statutory provision contain different evidentiary standards--
"competent evidence," "evidence . . . indicat[ing]"," and 
"medical evidence").  In this case, there is competent evidence 
of a current diagnosis of hepatitis, as noted in the October 2005 
VA treatment record.
However, the evidence indicating that the Veteran's current 
hepatitis C is associated with service consists only of the 
Veteran's own statements that he received inoculations in-service 
with an air gun and was exposed to other service member's blood 
during this process.  The Board concludes that these statements 
are not sufficient in this case to entitle the Veteran to a VA 
examination and medical opinion.  Waters v. Shinseki, 601 F.3d 
1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay 
statement is insufficient to trigger VA's duty to provide an 
examination with an opinion).  Accordingly, the Board concludes 
that a VA examination is not required in this case with regard to 
the claim for service connection for hepatitis C.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, supra; Waters, 
supra.

For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the appellant in this case.

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

On an August 2006 notice of disagreement, the Veteran alleged his 
hepatitis C is the result of in-service inoculations.  The 
Veteran contends that he received his inoculations by an air gun 
and was exposed to other people's blood during this process as 
multiple service members received inoculations using the same air 
gun.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 
29, 2004) identified information about hepatitis C that included 
the fact that hepatitis C is spread primarily by contact with 
blood and blood products, with the highest prevalence of 
hepatitis C infection among those with repeated, direct 
percutaneous (through the skin) exposure to blood (i.e., 
intravenous drug users, recipients of blood transfusions before 
screening of the blood supply began in 1992, and hemophiliacs 
treated with clotting factor before 1987).  The letter further 
reported that although it was "biologically plausible" that 
hepatitis C could be transmitted through an air gun, there were 
no documented cases of transmission of hepatitis C by an air gun, 
and there was no scientific evidence to prove transmission could 
occur this way. 

The Veteran was afforded medical evaluations at entrance to and 
separation from service, in April 1971 and August 1972, 
respectively.  At the entrance examination there were no 
complaints or diagnosis of hepatitis C.  There is also a service 
treatment record from September 1971 where the Veteran stated 
that he never had hepatitis or jaundice.  Also at the August 1972 
separation examination the examiner did not report that the 
Veteran had hepatitis C and ultimately found him qualified for 
separation.  The only risk factor for hepatitis C which the 
Veteran has identified while in-service is the air gun 
inoculation.  However, the records are devoid of any complaints, 
diagnoses, or treatments consistent with the Veteran's claim that 
he incurred hepatitis C in-service.  

Post service, the Veteran was treated for hepatitis C while 
incarcerated.  The Veteran reported intravenous drug use more 
than once a day as a risk factor for hepatitis C.  See e.g., 
September 2004 Farmington Correctional Center record.  The 
Veteran also admitted to intranasal drug use and alcohol abuse.  
See e.g., October 2005 VA treatment record.  After reviewing the 
Veteran's post-service medical records, there is no opinion which 
provides an etiological link between the Veteran's currently 
diagnosed hepatitis C and active service.  

The Veteran stated in his August 2006 notice of disagreement that 
he was hospitalized a few months after separation from service 
for hepatitis C.  The Veteran alleges he was treated at John 
Cochran VAMC, however, as has been discussed, there are no 
records which show the Veteran being treated at this VAMC at any 
time from August 1972 through August 1973.  The Veteran was seen 
for a medical examination in September and October 1973 with 
complaints of back pain but there is no reference to any 
complaints, treatment, or diagnosis of hepatitis C in these 
records.  Furthermore, the Veteran received a VA examination in 
April 1976 and there is no diagnosis of hepatitis C, nor did the 
Veteran report that he had been diagnosed or hospitalized with 
hepatitis C post service.  The Board also notes that the Veteran 
brought a claim of service connection for a back disorder in 
December 1975 and never raised the issue of hepatitis C at any 
point during the appeal period.

The Board acknowledges the Veteran has indicated he suffers from 
hepatitis C as a result of in-service inoculations.  The Veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, as a layperson, the Veteran has no competence 
to give a medical opinion on the diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
while the Veteran is competent to report (1) symptoms observable 
to a layperson, e.g., pain; (2) a diagnosis that is later 
confirmed by clinical findings; or (3) a contemporary diagnosis, 
he is not competent to independently render a medical diagnosis 
or opine as to the specific etiology of a condition.  See 
Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay 
assertions of medical diagnosis or etiology cannot constitute 
evidence upon which to grant the claim for service connection.  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

Moreover, even if the Veteran's contentions could be read as 
claiming continuity of symptomatology of hepatitis C since 
service, his statements are not credible or persuasive because he 
has provided an inconsistent onset date of being diagnosed with 
hepatitis C.  While his August 2006 notice of disagreement stated 
that he was hospitalized right after separation from service for 
hepatitis C, there is no competent evidence to corroborate his 
claim.  Furthermore, even without medical evidence of this 
hospitalization, the Veteran had a back claim pending in December 
1975, 3 years after separation from service, but he did not 
reference having hepatitis C at that time.  As noted above, he 
also had medical examinations in September 1973, October 1973, 
and April 1976 and he was not diagnosed with hepatitis C, nor did 
he report that he had been diagnosed or hospitalized with 
hepatitis C.  Also, a June 2004 Farmington Correctional Center 
record noted hepatitis C began in 1994, however, an August 2004 
Farmington Correctional Center record noted that the Veteran's 
hepatitis C began in 1998.  See Burns v. HHS, 3 F.3d 415, 417 
(Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago").

In sum, the Board finds that there is no evidence of hepatitis C 
during active service.  The threshold question therefore is 
whether there is sufficient evidence to establish an etiological 
link between the Veteran's current diagnosis of hepatitis C and 
his active service.  The Board finds that the preponderance of 
the evidence is against the Veteran's claim.  The Veteran has 
produced no competent medical evidence or medical opinion in 
support of his claim that his hepatitis C is the result of an in-
service inoculation or has any other etiological relationship to 
his active service.  Furthermore, the Veteran stated he was 
hospitalized for hepatitis C directly after he left service, but 
there are no records to corroborate this claim, nor it is 
referenced in multiple medical examinations within the same time 
period.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claim.  As such, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for hepatitis C is denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


